EXHIBIT 4
           1   KEKER, VAN NEST & PETERS LLP
               DAVID SILBERT- # 173128
           2   dsilbert@keker.com
               PAVEN MALHOTRA - # 258429
           3   pmalhotra@keker.com
               MICHELLE S. YBARRA - # 260697
           4   mybarra@keker.com
               ELIZABETH K. MCCLOSKEY - #268184
           5   emccloskey@keker.com
               EDUARDO E. SANTACANA - # 281668
           6   esantacana@keker.com
               CHRISTOPHER S. SUN - # 308945
           7   csun@keker.com
               633 Battery Street
           8   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
           9   Facsimile:     415 397 7188

          10   Attorneys for Defendant
               FACEBOOK, INC.
          11
                                             UNITED STATES DISTRICT COURT
          12
                                            NORTHERN DISTRICT OF CALIFORNIA
          13
                                                    OAKLAND DIVISION
          14
               LLE ONE, LLC, d/b/a Crowd Siren and             Case No. 4:16-cv-06232-JSW
          15   d/b/a Social Media Models, and                  Related Case No. 4:17-cv-00233-JSW
               JONATHAN MURDOUGH, on behalf of
          16   themselves and all others similarly situated,   DEFENDANT FACEBOOK, INC.’S FIRST
                                                               SUPPLEMENTAL INITIAL
          17                  Plaintiffs,                      DISCLOSURES
                      v.
          18                                                   Dept:         Courtroom 5, 2nd Floor
                                                               Judge:        Hon. Jeffrey S. White
               FACEBOOK, INC.,
          19
                                                               Trial Date:     None Set
                              Defendant.
          20

          21

          22

          23

          24

          25

          26

          27

          28


                           DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                                Case No. 4:16-cv-06232-JSW
1292337
           1           Pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure, Defendant Facebook,

           2   Inc. (“Facebook”) hereby submits the following supplemental Initial Disclosures. The disclosures

           3   contained herein are based on information reasonably available to Facebook as of the date of the

           4   response. Facebook reserves the right to further supplement or amend these disclosures upon

           5   further investigation and discovery in this matter.

           6           These disclosures are made without waiver of, and without prejudice to, any objections

           7   Facebook may have regarding the subject matter of these disclosures or any documents or

           8   individuals identified herein. Facebook expressly reserves all objections, including but not

           9   limited to relevance, attorney-client privilege, work-product protection, any other applicable

          10   privilege or protection against discovery under federal or state law, undue burden, materiality,

          11   overbreadth, proportionality, and admissibility.

          12           A.      Individuals likely to have discoverable information that Facebook may use to
                               support its claims or defenses—Fed. R. Civ. P. 26(a)(1)(A)(i).
          13

          14
                Name                   Last Known Address and            Subject(s) of Knowledge
          15                           Telephone, if any

          16    Facebook employees     Facebook employees may be         Information relating to the composition and
                                       contacted only through counsel    operation of Facebook’s video advertising
          17                           for Facebook:                     platform; development and use of the
                                                                         Average Duration Video View, Average
                                       c/o Keker Van Nest & Peters
          18                                                             Percentage Video View, and Average %
                                       LLP, San Francisco, CA 94111,
                                                                         Completion metrics; sales and revenue, if
                                       (415) 391-5400
          19                                                             any, related to video advertising.
                                                                         The scope and nature of plaintiffs’ claims
          20                                                             against Facebook are not clear at this time.
                                                                         Facebook will supplement this disclosure as
          21                                                             additional details are provided by plaintiffs.
          22    Facebook               Facebook marketing/sales          Marketing and sales information relating to
                marketing/sales        personnel may be contacted only   Facebook’s video advertisements.
          23    personnel              through counsel for Facebook:
          24                           c/o Keker Van Nest & Peters
                                       LLP, San Francisco, CA 94111,
          25                           (415) 391-5400

          26

          27

          28

                                                                  1
                            DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                                 Case No. 4:16-cv-06232-JSW
1292337
           1
               Name                   Last Known Address and           Subject(s) of Knowledge
                                      Telephone, if any
           2

           3   Asad Awan,             Mr. Awan may be contacted        Technical information relating to Facebook
               Engineering Director   only through counsel for         video advertising platform and metrics.
           4   at Facebook            Facebook:
                                      c/o Keker Van Nest & Peters
           5                          LLP, San Francisco, CA 94111,
                                      (415) 391-5400
           6
               Angela Chen,           Ms. Chen may be contacted only   Technical information relating to Facebook
           7   Software Engineer at   through counsel for Facebook:    video advertising platform and metrics.
               Facebook
           8                          c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA 94111,
           9                          (415) 391-5400

          10   Jing Fang, Software    Ms. Fang may be contacted only   Technical information relating to Facebook
               Engineer at Facebook   through counsel for Facebook:    video advertising platform and metrics
          11                          c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA 94111,
          12                          (415) 391-5400

          13   Ritwik Tewari,         Mr. Tewari may be contacted      Technical information relating to Facebook
               Engineering Manager    only through counsel for         video advertising platform and metrics.
          14   at Facebook            Facebook:
          15                          c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA 94111,
          16                          (415) 391-5400

          17   Mao Xue,               Mr. Xue may be contacted only    Technical information relating to Facebook
               Engineering Manager    through counsel for Facebook:    video advertising platform and metrics.
          18   at Facebook
                                      c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA 94111,
          19                          (415) 391-5400
          20   Monica Chander,        Ms. Chander may be contacted     Product information relating to Facebook
               Product Marketing      only through counsel for         video advertisements.
          21   Manager at Facebook    Facebook:
          22                          c/o Keker Van Nest & Peters
                                      LLP, San Francisco, CA 94111,
          23                          (415) 391-5400

          24   Rachel Tucker,         Ms. Tucker may be contacted      Product information relating to Facebook’s
               Product Manager at     only through counsel for         video advertising platform.
          25   Facebook               Facebook:
                                      c/o Keker Van Nest & Peters
          26                          LLP, San Francisco, CA 94111,
                                      (415) 391-5400
          27

          28

                                                               2
                        DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                             Case No. 4:16-cv-06232-JSW
1292337
           1
               Name                  Last Known Address and           Subject(s) of Knowledge
                                     Telephone, if any
           2

           3   Anaid Ortigoza,       Ms. Ortigoza may be contacted    Product information relating to Facebook’s
               Product Manager at    only through counsel for         video advertising platform.
           4   Facebook              Facebook:
                                     c/o Keker Van Nest & Peters
           5                         LLP, San Francisco, CA 94111,
                                     (415) 391-5400
           6
               Taylor (McCauley)     Ms. Tilley may be contacted      Product marketing information relating to
           7   Tilley, Regional      only through counsel for         Facebook’s video advertising platform.
               Product Marketing     Facebook:
           8   Lead at Facebook
                                     c/o Keker Van Nest & Peters
           9                         LLP, San Francisco, CA 94111,
                                     (415) 391-5400
          10
               John Poffenberger,    Mr. Poffenberger may be          Information related to Facebook advertising
          11   Business Operations   contacted only through counsel   revenue.
               Manager at Facebook   for Facebook:
          12                         c/o Keker Van Nest & Peters
                                     LLP, San Francisco, CA 94111,
          13                         (415) 391-5400

          14   Nathan Davis,         Mr. Davis may be contacted       Information relating to Facebook video
               Product Manager at    only through counsel for         advertising metrics, third party advertising
          15   Facebook              Facebook:                        metric providers, and third party advertising
                                                                      metric verification.
          16                         c/o Keker Van Nest & Peters
                                     LLP, San Francisco, CA 94111,
          17                         (415) 391-5400

          18   David Fischer, Vice   Mr. Fischer may be contacted     Information relating to Facebook video
               President, Business   only through counsel for         advertisements and platform, and video
          19   and Marketing         Facebook:                        advertising metrics.
               Partnerships at
                                     c/o Keker Van Nest & Peters
          20   Facebook
                                     LLP, San Francisco, CA 94111,
                                     (415) 391-5400
          21
               Matthew Idema,        Mr. Idema may be contacted       Information relating to Facebook video
          22   Chief Operating       only through counsel for         advertisements and platform, and video
               Officer at WhatsApp   Facebook:                        advertising metrics.
          23
                                     c/o Keker Van Nest & Peters
          24                         LLP, San Francisco, CA 94111,
                                     (415) 391-5400
          25
               Jonathan Lewis,       Mr. Lewis may be contacted       Information relating to Facebook video
          26   Group Product         only through counsel for         advertisements and platform, and
               Manager at Twitter    Facebook:                        information relating to any refunds or
          27                                                          reimbursement provided to customers
                                     c/o Keker Van Nest & Peters
                                                                      relating to Facebook’s video advertising
                                     LLP, San Francisco, CA 94111,
          28                                                          metrics.
                                     (415) 391-5400
                                                               3
                        DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                             Case No. 4:16-cv-06232-JSW
1292337
           1
               Name                    Last Known Address and              Subject(s) of Knowledge
                                       Telephone, if any
           2

           3   Susan Buckner Rose,     Ms. Buckner Rose may be             Information relating to the development of
               Director,               contacted only through counsel      Facebook video advertising product.
           4   Monetization Product    for Facebook:
               Marketing at
                                       c/o Keker Van Nest & Peters
           5   Instagram
                                       LLP, San Francisco, CA 94111,
                                       (415) 391-5400
           6
               Adam Syta, Software     Mr. Syta may be contacted only      Technical information relating to Facebook
           7   Engineer at Facebook    through counsel for Facebook:       video advertising platform and metrics.

           8                           c/o Keker Van Nest & Peters
                                       LLP, San Francisco, CA 94111,
           9                           (415) 391-5400

          10   Jonathan Hoover,        Mr. Hoover may be contacted         Information relating to the auditing and
               Program Lead at         only through counsel for            verification of Facebook’s video advertising
          11   Facebook                Facebook:                           metrics.
                                       c/o Keker Van Nest & Peters
          12                           LLP, San Francisco, CA 94111,
                                       (415) 391-5400
          13
               Nikita Loginov,         Mr. Loginov may be contacted        Information relating to the usage of
          14   Product Data            only through counsel for            Facebook’s video advertising metrics.
               Scientist at Facebook   Facebook:
          15
                                       c/o Keker Van Nest & Peters
          16                           LLP, San Francisco, CA 94111,
                                       (415) 391-5400
          17
               Katlyn Calia,           Ms. Calia may be contacted only     Information relating to any refunds or
          18   Business Integrity      through counsel for Facebook:       reimbursement provided to customers
               Analyst at Facebook                                         relating to Facebook’s video advertising
                                       c/o Keker Van Nest & Peters
          19                                                               metrics.
                                       LLP, San Francisco, CA 94111,
                                       (415) 391-5400
          20
               Chinmay Karande,        Mr. Karande may be contacted        Pricing information relating to Facebook
          21   Engineering Director    only through counsel for            video advertisements.
               at Facebook             Facebook:
          22
                                       c/o Keker Van Nest & Peters
          23                           LLP, San Francisco, CA 94111,
                                       (415) 391-5400
          24
               Persons most            It is believed that Tyler Barnett   Information related to Tyler Barnett PR,
          25   knowledgeable at        PR, LLC may be contacted            LLC’s purchase of video advertising on
               Tyler Barnett PR,       through its counsel:                Facebook’s platform; receipt of video
          26   LLC                                                         metrics information; decision-making
                                       Eglet Prince, 400 South Seventh
                                                                           pertaining to video advertising campaigns;
                                       Street, Suite 400, Las Vegas,
          27                                                               Tyler Barnett PR, LLC’s business and
                                       NV 89101, (702) 450-5400
                                                                           financial information.
          28

                                                                   4
                         DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                              Case No. 4:16-cv-06232-JSW
1292337
           1
                Name                   Last Known Address and             Subject(s) of Knowledge
                                       Telephone, if any
           2

           3    Persons most           It is believed that LLE ONE,       Information related to LLE ONE, LLC’s
                knowledgeable at       LLC may be contacted through       purchase of video advertising on
           4    LLE ONE, LLC,          its counsel:                       Facebook’s platform; receipt of video
                d/b/a Crowd Siren                                         metrics information; decision-making
                                       Eglet Prince, 400 South Seventh
           5    and d/b/a Social                                          pertaining to video advertising campaigns;
                                       Street, Suite 400, Las Vegas,
                Media Models                                              LLE ONE, LLC’s business and financial
                                       NV 89101, (702) 450-5400
           6                                                              information.

           7    Jonathan Murdough      It is believed that Mr. Murdough   Information related to Mr. Murdough’s
                                       may be contacted through his       purchase of video advertising on
           8                           counsel:                           Facebook’s platform; receipt of video
                                                                          metrics information; decision-making
                                       Eglet Prince, 400 South Seventh
           9                                                              pertaining to video advertising campaigns;
                                       Street, Suite 400, Las Vegas,
                                                                          Mr. Murdough’s business and financial
                                       NV 89101, (702) 450-5400
          10                                                              information.

          11    Persons most           It is believed that Quirky, Inc.   Information related to Quirky, Inc.’s
                knowledgeable at       may be contacted through its       purchase of video advertising on
          12    Quirky, Inc.           counsel:                           Facebook’s platform; receipt of video
                                                                          metrics information; decision-making
                                       Cohen Millstein Sellers & Toll
          13                                                              pertaining to video advertising campaigns;
                                       PLLC, 1100 New York Ave.
                                                                          Quirky, Inc.’s business and financial
                                       NW, Fifth Floor, Washington,
          14                                                              information.
                                       D.C. 20005, (202) 408-4600

          15                           Gibbs Law Group LLP,505 14th
                                       Street, Suite 1110, Oakland CA
          16                           94612, (510) 350-9700

          17
                Persons most           It is believed that Wink, Inc.     Information related to Wink, Inc.’s
          18    knowledgeable at       may be contacted through its       purchase of video advertising on
                Wink, Inc., n/k/a      counsel:                           Facebook’s platform; receipt of video
          19    Wink Dissolution                                          metrics information; decision-making
                                       Gibbs Law Group LLP,505 14th
                Corp.                                                     pertaining to video advertising campaigns;
          20                           Street, Suite 1110, Oakland CA
                                                                          Wink, Inc.’s business and financial
                                       94612, (510) 350-9700
                                                                          information.
          21                           Eglet Prince, 400 South Seventh
                                       Street, Suite 400, Las Vegas,
          22                           NV 89101, (702) 450-5400
          23

          24           Facebook reserves the right to rely on any individuals identified in the initial disclosures

          25   of Plaintiffs. Facebook reserves the right to disclose additional individuals whom Facebook may

          26   use to support its claims or defenses based on information learned during the course of this

          27   litigation. By indicating above the substance of the information known by these individuals

          28   and/or the general-subject matter of information these individuals possess, Facebook is in no way

                                                                   5
                          DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                               Case No. 4:16-cv-06232-JSW
1292337
           1   limiting its right to call any individuals listed to testify concerning other subjects. Facebook also

           2   reserves the right to rely upon expert testimony regarding Plaintiffs’ asserted claims and

           3   Facebook’s defenses thereto, as well as regarding damages and/or any other issue about which

           4   expert opinion testimony may be relevant and appropriate.

           5
                      B.       Documents in Facebook’s possession, custody or control that Facebook may
           6                   use to support its claims or defenses—Fed. R. Civ. P. 26(a)(1)(A)(ii).

           7          Facebook may use the following categories of documents and things to support its

           8   defenses:

           9               •   Documents and communications related to video advertisements ordered,
                               purchased or obtained by the Plaintiffs and putative class members on Facebook’s
          10                   platform.
          11               •   Documents and communications related to the performance of Plaintiffs’ and
                               putative class members’ video advertisements.
          12
                           •   Communications between the Plaintiffs and putative class members and Facebook
          13                   related to video advertising.

          14               •   Documents related to Facebook’s video advertising platform and products.
                           •   Documents related to Facebook’s video advertising metrics including the
          15
                               following metrics: the average duration of video view, average percent video
          16                   viewed, and average percent completion metrics.
                           •   Communications between Facebook and video advertising partners and clients
          17
                               related to video advertising metrics.
          18               •   Documents concerning contractual agreements entered into between Facebook and
                               its advertising clients.
          19
                           •   Other documents related to Facebook’s defenses to Plaintiffs’ allegations.
          20

          21          This information is based on Facebook’s investigation to date, and Facebook reserves the

          22   right to supplement and/or amend this information upon further investigation and discovery in

          23   this action, and may rely upon additional materials. This disclosure does not include expert

          24   materials that may be developed during the course of this litigation. Such expert materials will be

          25   disclosed pursuant to the Federal Rules of Civil Procedure and this Court’s orders. This

          26   disclosure does not constitute an admission as to the relevance or admissibility of the identified

          27   materials or a waiver of any attorney-client privilege, work-product protection, or other

          28   applicable protection or immunity from discovery.

                                                                 6
                           DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                                Case No. 4:16-cv-06232-JSW
1292337
           1          The foregoing documents either are publicly available or are located at Facebook and/or

           2   Keker, Van Nest & Peters, LLP, 633 Battery Street, San Francisco, California 94111, or, on

           3   information and belief, are in the possession of Plaintiffs, their counsel, or putative class

           4   members.

           5          C.      Computation of any category of damages claimed by the disclosing party—
                              Fed. R. Civ. P. 26(a)(1)(A)(iii).
           6
                      At this time, Facebook only seeks to recover its reasonable attorneys’ fees and costs.
           7
               Facebook is not yet certain as to the amount of fees and costs that it will seek.
           8
                      D.      Applicable insurance agreement—Fed. R. Civ. P. 26(a)(1)(A)(iv)
           9
                      Facebook is unaware of any applicable insurance agreement.
          10
                      E.      Certification
          11
                      Pursuant to Federal Rule of Civil Procedure 26(g)(1), the undersigned certifies that to the
          12
               best of his knowledge, information and belief, formed after an inquiry that is reasonable under the
          13
               circumstances, the foregoing disclosure is complete and correct as of the time it is made.
          14
                      In providing the above initial disclosures, Facebook does not waive any objections,
          15
               defenses or applicable privileges. Facebook will supplement these disclosures to the extent
          16
               required by the Federal Rules of Civil Procedure and the Local Rules of the Court.
          17

          18   Dated: July 31, 2018                                    KEKER, VAN NEST & PETERS LLP
          19

          20                                                    By:    s/ David Silbert
                                                                       DAVID SILBERT
          21
                                                                       Attorney for Defendant
          22                                                           FACEBOOK, INC.

          23

          24

          25

          26

          27

          28

                                                                  7
                           DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                                Case No. 4:16-cv-06232-JSW
1292337
           1                                         PROOF OF SERVICE
           2   I am employed in the City and County of San Francisco, State of California in the office of a
               member of the bar of this court at whose direction the following service was made. I am over the
           3
               age of eighteen years and not a party to the within action. My business address is Keker, Van
           4   Nest & Peters LLP, 633 Battery Street, San Francisco, CA 94111-1809.

           5   On July 31, 2018, I served the following document(s):

           6          •   DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL
                          DISCLOSURES
           7
               by E-MAIL VIA PDF FILE, by transmitting on this date via e-mail a true and correct copy
           8
                 scanned into an electronic file in Adobe “pdf” format. The transmission was reported as
           9     complete and without error.

          10   Eric H. Gibbs                                         Telephone: (510) 350-9700
               Dylan Hughes                                          Facsimile:   (510) 350-9701
          11   Aaron Blumenthal                                      ehg@classlawgroup.com
               David Stein                                           dsh@classlawgroup.com
          12   GIBBS LAW GROUP LLP                                   ab@classlawgroup.com
               504 14th Street, Suite 1110                           ds@classlawgroup.com
          13   Oakland, CA 94612

          14   Andrew N. Friedman                                    Telephone:  (202) 408-4600
               Geoffrey Graber                                       Facsimile:  (202) 408-4699
          15   Eric Kafka                                            afriedman@cohenmilstein.com
          16   COHEN MILSTEIN SELLERS & TOLL PLLC                    ggraber@cohenmilstein.com
               1100 New York Ave., NW, 5th Floor                     ekafka@cohenmilstein.com
          17   Washington DC 20005                                   mwozniak@cohenmilstein.com

          18   Robert T. Eglet                                       Telephone:   (702) 450-5400
               Robert M. Adams                                       Facsimile:   (702) 450-5451
          19   Erica D. Entsminger                                   eservice@egletlaw.com
          20   Artemus W. Ham
               EGLET PRINCE
          21   400 South Seventh St., Ste 400
               Las Vegas, NV 89101
          22

          23   Executed on July 31, 2018, at San Francisco, California.
          24
               I declare under penalty of perjury under the laws of the State of California that the above is true
          25   and correct.

          26

          27
                                                             Alisa Thompson
          28

                                                                 8
                          DEFENDANT FACEBOOK, INC.’S FIRST SUPPLEMENTAL INITIAL DISCLOSURES
                                               Case No. 4:16-cv-06232-JSW
1292337
